Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in para. 1, the provisional application should be “62/288,679”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12 and 14-20 of U.S. Patent No. 10,348,543 in view of Chen et al. (US 2017/0195890). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 6-11, 13 and 16-19, the claims of the parent patent recite similar features such as transmitting or dropping an SRS that is independent of a PUSCH transmission. However, the claims additionally recite features such as licensed and LAA cells. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.
Further, the claims of the parent patent do not recite an SRS in a second band overlapping a PUSCH in a second band. Chen discloses overlapping PUSCH and SRS transmissions (fig. 3, items 315 and 320; fig. 4 and paras. 48, 60 and 72; note: two or more CCs (cells) in a same band where PUSCHs and SRSs overlap, and additional CCs (cells) in other bands having PUSCHs and SRSs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite an overlapping PUSCH and SRS in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission resources as is known in the art (Chen, figs. 3-4 and paras. 48, 60 and 72; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 2, 4, 12 and 14, the claims of the parent patent recite a plurality of cells and a plurality of PUSCH signals but do not additionally recite determining whether to transmit or drop an SRS transmission based on transmission of PUSCH signals and wherein the device is uplink power limited during PUSCH transmissions. Chen discloses these features (fig. 5, steps 555 or 560/565). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite determining whether to transmit or drop an SRS transmission based on transmission of PUSCH signals in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, transmitting data according to priority or within a power budget as is known in the art (Chen, fig. 5; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 5 and 15, the claims of the parent patent do not recite the determining is based on transmissions of second PUSCH signals in the second frequency band. However, Chen discloses overlapping PUSCH and SRS transmissions (fig. 3, items 315 and 320; fig. 4 and paras. 48, 60 and 72; note: two or more CCs (cells) in a same band where PUSCHs and SRSs overlap, and additional CCs (cells) in other bands having PUSCHs and SRSs), and where PUSCH and SRS transmissions in the same band cause an SRS to transmit or drop (fig. 5, steps 555-565). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite an overlapping PUSCH and SRS in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission resources and accommodating power limits of a device as is known in the art (Chen, figs. 3-5 and paras. 48, 60 and 72; Examiner notes the combination provides various bands where each band has SRS and PUSCH transmissions subject to power limit considerations; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 20, in addition to the analysis above for claim 11, the claims of the parent patent do not recite a system comprising the wireless device and a base station having a memory and processor for sending the configuration parameters. However, Chen discloses these features (figs. 1 and 10; fig. 5, step 535). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite a system comprising a base station having a processor for sending the configuration parameters and the wireless device in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a controlling network device as is known in the art (Chen, figs. 1, 5 and 10; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 1-4, 6-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14 and 16-20 of U.S. Patent No. 10,797,840. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4, 6-14 and 16-19, the claims of the parent patent recite similar features such as transmitting or dropping an SRS that is independent of an overlapping PUSCH transmission. However, the claims additionally recite features such as licensed and unlicensed cells. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.

Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14 and 16-20 of U.S. Patent No. 10,797,840, as noted in claims 1 and 11 above, and in further view of Noh et al. (US 2013/0148592). 
Regarding claims 5 and 15, the parent patent does not recite the determining is based on PUSCH signals in the second frequency band. However, as noted in the rejection of claims 5 and 15 below under 35 U.S.C. 103, Noh provides a teaching and motivation for obviousness for this limitation. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the determining is based on PUSCH signals in the second frequency band in the parent patent. 
 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,840 in view of Chen et al. (US 2017/0195890). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, the claim of the parent patent recites similar features such as transmitting or dropping an SRS that is independent of an overlapping PUSCH transmission. However, the claims additionally recite features such as licensed and unlicensed cells. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.
Further, the claim of the parent patent does not recite a system comprising the wireless device and a base station having a memory and processor for sending the configuration parameters. However, Chen discloses these features (figs. 1 and 10; fig. 5, step 535). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite a system comprising a base station having a processor for sending the configuration parameters and the wireless device in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a controlling network device as is known in the art (Chen, figs. 1, 5 and 10; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2013/0242911) in view of Noh et al. (US 2013/0148592). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Heo discloses a method comprising: receiving, by a wireless device, configuration parameters of: one or more first cells in a first frequency band; and one or more second cells in a second frequency band (fig. 7; para. 7, last two sentences; note: CC as a cell; paras. 11-13 and 62); transmitting, via the one or more first cells, a physical uplink shared channel (PUSCH) signal in the first frequency band (fig. 10C, PUSCH on CC3); determining, independent of transmissions of the PUSCH signals in the first frequency band, to transmit a configured transmission of at least one sounding reference signal (SRS) via the one or more second cells of the second frequency band (SRS on CC2; para. 62, last sentence), wherein the configured transmission of the at least one SRS overlaps with the PUSCH signal (fig. 10C; SRS on CC2 and PUSCH on CC3) and based on the determining: transmitting the at least one SRS via a second cell of the one or more second cells (fig. 10C).
However, Heo fails to teach determining, independent of transmissions of the PUSCH signals in the first frequency band, whether to transmit or to drop a configured transmission, and based on the determination dropping the at least one SRS. Noh discloses determining whether to transmit or drop an SRS transmission based on other transmissions within its frequency band (para. 185; note: PUSCH with UCI having priority over SRS; para. 186, last sentence; note: puncture PUSCH for SRS transmission, or drop SRS and transmit a full PUSCH; para. 159, second and third sentences; note: priority transmissions within a frequency band or CC). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine, independent of transmissions of the PUSCH signals in the first frequency band, whether to transmit or to drop a configured transmission, and based on the determination dropping the at least one SRS in the invention of Heo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, provide transmission priority for communication signaling within a frequency band (Heo, fig. 10C; Noh, paras. 159 and 185-186; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Heo in view of Noh teaches and makes obvious the method of claim 1, further comprising: determining, based on transmissions of the PUSCH signals in the first frequency band, whether to transmit or to drop a second configured transmission of at least one second SRS via a third cell of the one or more first cells, wherein the second configured transmission of the at least one second SRS overlaps with the PUSCH signal; and based on the determining whether to transmit or to drop the second configured transmission: transmitting the at least one second SRS via the third cell; or dropping the at least one second SRS (Heo, fig. 10C; para. 56, especially first three sentences; note: PUSCH on a first secondary cell (carrier), and SRSes on a second secondary cell and a primary cell, where the SRS on the second secondary cell is dropped and the SRS on the primary cell is transmitted).
Regarding claim 3, Heo in view of Noh teaches and makes obvious the method of claim 1, wherein the wireless device is not uplink power limited during PUSCH transmission (Heo, para. 20; note: power limited is only at the last symbol; para. 55, last four sentences).  
Regarding claim 4, Heo in view of Noh teaches and makes obvious the method of claim 1, wherein the wireless device is uplink power limited during PUSCH transmission (Heo, para. 20; note: power limiting is at the last symbol; para. 55, first five sentences).  
Regarding claim 5, Heo in view of Noh teaches and makes obvious the method of claim 1, wherein the determining is based on transmissions of second PUSCH signals in the second frequency band (Heo, fig. 10C; Noh, paras. 159 and 185-186).  
Regarding claims 11-15, these limitations are rejected on the same grounds as claims 1-5 above, respectively. In addition, Heo discloses a wireless device (figs. 11, item 1101) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (figs. 12 and 14), cause the wireless device to perform (paras. 98-107) the method of claim 1.
Regarding claim 20, these limitations are rejected on the same grounds as claim 1 above. In addition, Heo discloses a system (fig. 11) comprising: a base station (item 1110) comprising: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors (fig. 14), cause the base station to (paras. 98-107) transmit the received configuration parameters as noted in claim 1 above; and a wireless device (item 1101) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (fig. 14), cause the wireless device to (paras. 98-107) perform the method of claim 1 above. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Noh as applied to claim 1 or 11 above, and further in view of Kim et al. (US 2015/0215944).
Regarding claim 6, Heo in view of Noh fails to teach the method of claim 1, wherein the one or more first cells and one or more second cells are in a same physical uplink control channel (PUCCH) group. However, Kim discloses cells using one PUCCH for HARQ feedback (para. 57). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more first cells and one or more second cells are in a same physical uplink control channel (PUCCH) group in the invention of Heo in view of Noh. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing simplified signaling in a carrier aggregated environment as is known in the art (Heo, fig. 10C Kim, para. 57; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 16, these limitations are rejected on the same grounds as claim 6 above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Noh as applied to claim 1 or 11 above, and further in view of Park et al. (US 2018/0115357).
Regarding claims 7-8, Heo in view of Noh fails to teach the method of claim 1, further comprising transmitting to a base station a message comprising one or more parameters, the one or more parameters indicating that the wireless device supports an enhanced SRS transmission procedure, and the method of claim 1, further comprising transmitting to a base station a message comprising one or more parameters, the one or more parameters indicating that the wireless device supports configuration of an uplink for the second cell. However, Park discloses a UE indicating support for an uplink enhanced SRS configuration for cells (paras. 884-885; note: SRS configuration is performed independently per cell; paras. 153-154). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting to a base station a message comprising one or more parameters, the one or more parameters indicating that the wireless device supports an enhanced SRS transmission procedure and the one or more parameters indicating that the wireless device supports configuration of an uplink for the second cell in the invention of Heo in view of Noh. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, achieving operational and communication flexibility as is known in the art (Park, paras. 876-880 and 884-885; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 17-18, these limitations are rejected on the same grounds as claims 7-8 above, respectively.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Noh as applied to claim 1 or 11 above, and further in view of Luo et al. (US 2011/0294529).
Regarding claims 9-10, Heo in view of Noh fails to teach the method of claim 1, wherein the configuration parameters further comprise SRS configuration parameters comprising an SRS bandwidth parameter and an SRS subframe configuration parameter, and the method of claim 1, wherein the transmitting the at least one SRS is in response to receiving downlink control information from a base station.  However, Luo discloses these features (paras. 78 and 84-87; note: UE SRS configured by higher layer signaling; fig. 10 and para. 107). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the configuration parameters further comprise SRS configuration parameters comprising an SRS bandwidth parameter and an SRS subframe configuration parameter and transmitting the at least one SRS is in response to receiving downlink control information from a base station in the invention of Heo in view of Noh. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, achieving operational and communication flexibility as is known in the art (paras. 78 and 84-87; note: UE SRS configured by higher layer signaling; fig. 10 and para. 107; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 9, these limitations are rejected on the same grounds as claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al. (US 2014/0105141) discloses a simultaneous transmission of two SRSes and a PUSCH/PUCCH on three cells (para. 123). Nishikawa et al. (US 2014/0293947) discloses various dropping and transmitting outcomes for an overlapping PRACH/PUCCH/PUSCH and SRS (fig. 4). Lee (US 2017/0026912) discloses two PUSCHs and an SRS and dropping the SRS (fig. 17) but only dependent on both a power limit and priority involving the two PUSCHs. Takaoka et al. (US 2013/0215811) discloses SRS priority among SRSes and dropping an SRS independent of a PUSCH transmitted in overlapping bands (note: specification of the instant application describes an overlap based on frequency - paras. 96). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462